                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 M.B., et al.,                                          )
                                                        )
        Plaintiff,                                      )
                                                        )
 v.                                                     )       No. 3:21-CV-317
                                                        )
 GOVERNOR BILL LEE, et al.                              )
                                                        )
        Defendant.                                      )


             MEMORANDUM REGARDING SUPPLEMENTAL AUTHORITY


        Defendant Knox County Board of Education (“KCBOE” or “the Board”), by and through

 its attorneys, submits this brief memorandum regarding the supplemental authority [Doc. 27-1]

 submitted by Plaintiffs. The case, Arc of Iowa v. Reynolds, No. 4:21-cv-00264, 2021 U.S. Dist.

 LEXIS 172685 (S.D. Iowa Sep. 13, 2021), is another like G.S. v. Lee, No. 21-cv-02552-SHL-atc,

 2021 U.S. Dist. LEXIS 168479 (W.D. Tenn. Sep. 3, 2021) in which a form of prohibitive injunctive

 relief was granted by a court against a state’s action that either did prevent or might prevent a local

 school board from adopting a universal masking mandate, if it so chose. Neither of these cases

 stand for the radical proposition advocated by the Plaintiffs in the case at bar: that the court should

 issue a mandatory injunction forcing an elected body to take an action which it has voted on and

 determined not to take.

        To the contrary, the Arc court found that “there is little harm to Defendants in enjoining

 section 280.31 and permitting the individual public school districts to return to the way in

 which they were operating prior to its passage by leaving a universal mask mandate to

 their [*42] discretion. It is no great burden for individual school boards to make these types

 of decisions for the children within their districts.” Arc of Iowa at *41-42. Bold emphasis

                                                   1

Case 3:21-cv-00317-JRG-DCP Document 28 Filed 09/16/21 Page 1 of 3 PageID #: 537
 added. This is exactly KCBOE’s point: that the decisions of a local government entity are political

 ones left to the sound discretion of elected officials.

        Another point distinguishing Arc of Iowa from the case at bar is that the Arc of Iowa court

 found that in-person education was the only viable option for Iowa students. Specifically, the Arc

 of Iowa court found that “Plaintiffs report unsuccessful experiences with virtual or remote learning

 over the past year, and that “[s]ome [Iowa] schools do not even offer virtual learning options.”

 Arc of Iowa at *17. The court also seemed critical that “[o]ther [Iowa] schools offer a virtual

 learning option consisting of prerecorded videos that do not allow for interaction between the

 students and their teachers.” Id. at *33.

        In the case at bar, KCBOE has presented competent evidence that virtual schools exist

 within the Knox County school system that adhere to Tennessee state standards and mirror brick-

 and-mortar schools in most all aspects except that they do not have a physical building [testimony

 of Dr. Jon Rysewyk and Mr. Jason Myers]. Thus, there is a viable reasonable accommodation for

 Plaintiffs in Knox County which apparently did not exist in Iowa.



                                             CONCLUSION
        Arc of Iowa v. Reynolds and G.S. v. Lee both stand for the proposition that a state

 government may not prevent a local school board from choosing to impose a mask mandate. But

 neither of these cases speak to the situation of a Board of Education which had determined not to

 enact a mandatory mask mandate. Shelby County, Tennessee had a “springing” mask mandate

 which would take effect but for E.O. 84. Iowa, by contrast, had at least one Board of Education

 which indicated that it would take action on a mask mandate “as soon as possible to consider a

 mask mandate” (Arc of Iowa, n. 5), and others which might or might not make such a consideration:



                                                    2

Case 3:21-cv-00317-JRG-DCP Document 28 Filed 09/16/21 Page 2 of 3 PageID #: 538
 “those public school districts and others in Iowa will have discretion to implement a mandatory

 mask policy on school grounds without violating Iowa law….” Id. at *25. Bold emphasis added.

         Democracy can be a messy business. Winston Churchill is quoted as saying that it’s “the

 worst form of government – except for all the others that have been tried.” KCBOE believes that

 the Arc of Iowa court was wise to leave the “discretion to implement a mask policy” to the elected

 body.

         Respectfully submitted,


                                                        s/David M. Sanders
                                                        David M. Sanders (BPR # 016885)
                                                        Amanda Lynn Morse (BPR # 032274)
                                                        Deputy Law Director
                                                        Suite 612, City-County Building
                                                        400 Main Street
                                                        Knoxville, TN 37902
                                                        (865) 215-2327




                                   CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was filed electronically on the date recorded
 by the Court’s electronic filing system. Notice of this filing will be sent by operation of the Court’s
 electronic filing system to all parties indicated on the electronic filing receipt. All other parties
 will be served by regular United States Mail, postage prepaid. Parties may access this filing
 through the Court’s electronic filing system.

                                                        s/David M. Sanders
                                                        David M. Sanders




                                                   3

Case 3:21-cv-00317-JRG-DCP Document 28 Filed 09/16/21 Page 3 of 3 PageID #: 539
